ORDER
WRIT GRANTED.
The record shows that relator, an insanity acquittee, was discharged from probation on March 18, 1999. The record does not show the basis for the status hearing on November 23, 1999 or for subsequent hearings. Because no provision of law authorizes the reincarceration as a probation violator of an insanity acquittee whom the court has completely discharged from probation under La. C. Cr. P. art. 658(D); cf. La. C. Cr. P. art. 898 cmt. (B), THIS MATTER IS REMANDED to the District Court for a hearing to show why relator’s probation is still active, and why relator is still under the jurisdiction of the court. The court shall appoint counsel for relator to protect her interest at the hearing.
If the District Court determines that relator’s probation ended on March 18, 1999 and that there is no other basis for maintaining jurisdiction over her, then the District Court is directed to act immediately by ordering the release of relator from incarceration forthwith and to abate all further proceedings against relator in this case.
THIS MATTER IS ORDERED TO BE HEARD EXPEDITIOUSLY, WITH PREFERENCE AND PRIORITY.
/&/ Jeannette T. Knoll Justice-Louisiana Supreme Court